    Case 2:21-cv-00177-PA-PD Document 7 Filed 01/12/21 Page 1 of 2 Page ID #:116
                                                                                                              JS-6
                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         CV 21-177 PA (PDx)                                            Date    January 12, 2021
 Title            Fernando Ochoa Astudillo v. Greyhound Lines, Inc., et al.



 Present: The Honorable           PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                Gabriela Garcia                            Not Reported                         N/A
                 Deputy Clerk                             Court Reporter                      Tape No.
                Attorneys Present for Plaintiff:                    Attorneys Present for Defendants:
                             None                                                None
 Proceedings:                 IN CHAMBERS - COURT ORDER

        The Court is in receipt of a Notice of Removal filed by defendant Greyhound Lines, Inc.
(“Defendant”). (Dkt. 1 (“Removal”).) The Notice of Removal alleges the Court possesses diversity
jurisdiction over this action pursuant to 28 U.S.C. § 1332. (Id. at 2.)

        Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only over
matters authorized by the Constitution and Congress. See Kokkonen v. Guardian Life Ins. Co., 511 U.S.
375, 377 (1994). A suit filed in state court may be removed to federal court if the federal court would
have had original jurisdiction over the suit. 28 U.S.C. § 1441(a). “The removal statute is strictly
construed against removal jurisdiction, and the burden of establishing federal jurisdiction falls to the
party invoking the statute.” California ex rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (9th Cir.
2004) (citing Ethridge v. Harbor House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988)). “Federal
jurisdiction must be rejected if there is any doubt as to the right of removal in the first instance.” Gaus v.
Miles, Inc., 980 F.2d 564, 566 (9th Cir. 1992).

        To establish citizenship for diversity purposes, a natural person must be a citizen of the United
States and be domiciled in a particular state. Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088, 1090
(9th Cir. 1983). Persons are domiciled in the places they reside with the intent to remain or to which
they intend to return. See Kanter v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). The
Notice of Removal states, “Plaintiff alleges that he is a resident of the County of Los Angeles, State of
California. (Complaint ¶ 2.) Thus, Plaintiff is a citizen of California.” (Removal ¶15.) But residence is
not necessarily the same as domicile. Kanter, 265 F.3d at 857 (“A person residing in a given state is not
necessarily domiciled there, and thus is not necessarily a citizen of that state.”). Without more,
Defendant has not adequately alleged Plaintiff’s citizenship. Id. (“Absent unusual circumstances, a party
seeking to invoke diversity jurisdiction should be able to allege affirmatively the actual citizenship of the
relevant parties.”).

       For these reasons, the Court concludes that Defendant has not met the burden of showing this
Court has subject matter jurisdiction over Plaintiff’s claims. This action is therefore remanded to the



CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 2
    Case 2:21-cv-00177-PA-PD Document 7 Filed 01/12/21 Page 2 of 2 Page ID #:117

                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 21-177 PA (PDx)                                          Date   January 12, 2021
 Title          Fernando Ochoa Astudillo v. Greyhound Lines, Inc., et al.

Superior Court of California for the County of Los Angeles, Case No. 20STCV17492, for lack of subject
matter jurisdiction. See 28 U.S.C. § 1447(c).

         IT IS SO ORDERED.




CV-90 (06/04)                              CIVIL MINUTES - GENERAL                              Page 2 of 2
